Citation Nr: 1037284	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Ehlers-Danlos disease.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for residuals of a left 
femur fracture.  

5.  Entitlement to service connection for residuals of a right 
inferior pubic ramus fracture.  

6.  Entitlement to service connection for a psychiatric 
disability.  

7.  Entitlement to service connection for a right foot 
disability.  

8.  Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to December 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was originally presented to the Board in April 2008, 
at which time the issues of entitlement to service connection for 
Ehlers-Danlos disease, bilateral knee disabilities, a psychiatric 
disability, and residuals of fractures of the left femur and 
right pubis were reopened and remanded to the RO for additional 
development.  The issues of service connection for bilateral foot 
disabilities were also remanded.  The required development has 
been completed and this case is appropriately back before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's Ehlers-Danlos disease is a congenital disorder 
which did not undergo a permanent increase in severity during 
active military service.  

2.  The Veteran's current degenerative joint disease of the right 
knee did not manifest during military service or within a year 
thereafter.  

3.  The Veteran's current degenerative joint disease of the left 
knee did not manifest during military service or within a year 
thereafter.  

4.  The Veteran had onset of a left femur fracture during 
military service.  

5.  The Veteran had onset of a right pubis fracture during 
military service.  

6.  The Veteran has not presented competent evidence indicating 
onset of a psychiatric disability during military service.  

7.  The Veteran has not presented competent evidence of a current 
right foot disability.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for Ehlers-
Danlos disease have not been met.  38 U.S.C.A. §§ 1111, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 4.9 (2009).

2.  The criteria for the award of service connection for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).  

3.  The criteria for the award of service connection for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1111, 1112, 
1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).  

4.  The criteria for the award of service connection for 
residuals of a left femur fracture have been met.  38 U.S.C.A. 
§§ 1111, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The criteria for the award of service connection for 
residuals of a right pubis fracture have been met.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  

6.  The criteria for the award of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. §§ 1112, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.384 (2009).  

7.  The criteria for the award of service connection for a right 
foot disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In March 2001, November and 
December 2002, September and December 2003, April, July, and 
September 2008, and December 2009 letters, the Veteran was 
notified of the information and evidence needed to substantiate 
and complete the claims on appeal.  Additionally, the April 2008 
letter provided him with the general criteria for the assignment 
of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the July 2001 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  VA 
also attempted to obtain pertinent medical records from the 
Social Security Administration (SSA); however, in an April 2008 
response, the SSA stated no such records were available.  
See Baker v. West, 11 Vet. App. 163, 169 (1998).  He has also 
been afforded VA medical examination on several occasions, most 
recently in October 2008.  The Board notes that the VA 
examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and are adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.

II.  Service connection

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may also be 
awarded for certain disabilities, such as arthritis or psychoses, 
which manifest to a compensable degree within a year of service 
separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  During the pendency of 
this appeal, 38 C.F.R. § 3.384 was added to further define 
"psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 
(effective August 28, 2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

a.  Ehlers-Danlos disease

The Veteran seeks service connection for Ehlers-Danlos disease.  
The general criteria for the award of service connection have 
already been noted above.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  
The burden is on the Government to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was not 
aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a 
congenital disability, however, may be awarded if it is shown 
that such a congenital defect was aggravated through superimposed 
injury during active service.  See VAOPGCPREC 82-90 (July 18, 
1990).  Congenital or developmental defects automatically rebut 
the presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995); see also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. 
Cir. 2002).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation. Rather, 
the underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

According to his February 1956 service entrance examination, no 
diagnosis or history of Ehlers-Danlos disease was noted at that 
time.  Shortly thereafter, however, the Veteran reported a long-
standing history of bilateral knee pain and weakness, with recent 
exacerbation.  Ehlers-Danlos disease was diagnosed, and this 
disease was found to have existed prior to enlistment.  The 
Veteran was subsequently given a medical discharge in December 
1956.  

In order to determine the etiology of the Veteran's disability, a 
VA medical examination was afforded him in October 2003.  After 
reviewing the claims file and examining the Veteran, the VA 
examiner found no evidence of permanent aggravation of the 
Veteran's Ehlers-Danlos disease during military service.  

A second VA medical examination was afforded the Veteran in 
October 2008.  A VA physician both examined the Veteran and 
reviewed his claims file.  After examining the Veteran, the VA 
physician confirmed that a diagnosis of Ehlers-Danlos disease was 
warranted.  The physician noted, however, that Ehlers-Danlos 
disease was a congenital disorder; therefore, it clearly existed 
prior to service.  Additionally, on review of the claims file and 
service treatment records, the examiner could find no evidence 
that this disorder underwent any chronic or permanent increase in 
severity during military service.  

The competent medical evidence of record confirms this disorder 
to be a congenital disorder, for which service connection may not 
be granted.  See 38 C.F.R. § 3.303(c).  Additionally, according 
to the October 2003 and October 2008 medical examinations, this 
disorder did not exhibit a permanent or chronic increase in 
severity during military service, such that service connection 
may be awarded based on aggravation.  See VAOPGCPREC 82-90.  In 
the absence of evidence to the contrary, service connection for 
Ehlers-Danlos disease must be denied.  

The Veteran has alleged onset and/or aggravation of his Ehlers-
Danlos disease during military service.  As a layperson, however, 
the Veteran is not capable of making medical conclusions; thus, 
his statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Congenital 
disorders, however, such as Ehlers-Danlos disease are complex 
disorders which require specialized training for a determination 
as to diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In conclusion, the evidence is against the award of service 
connection for Ehlers-Danlos disease, as this disorder is a 
congenital disorder without evidence of aggravation during 
military service.  As such service connection must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

b.  Bilateral knee disabilities

The Veteran seeks service connection for disabilities of the 
bilateral knees.  The general criteria for the award of service 
connection have already been noted above.  

According to his February 1956 service entrance examination, no 
diagnosis or history of orthopedic disabilities of the bilateral 
knees was noted at that time.  On his concurrent report of 
medical history, he denied any prior knee trouble or bone or 
joint pain.  Soon after service entrance, however, the Veteran 
reported bilateral knee pain and swelling in March 1956.  On 
physical examination, his knees were without bony abnormality or 
abnormal soft tissue calcification.  He was hospitalized in April 
1956 secondary to his knee pain, at which time physical 
examination of his knees was essentially negative, with the 
exception that the Veteran's skin was noted to be hyper-elastic, 
and his joints were noted to be hyper-mobile.  X-rays of his 
knees were within normal limits.  The Veteran denied any specific 
injury of the knees.  Ehlers-Danlos disease was diagnosed.  On X-
ray in June 1956, the left knee displayed an area of sclerosis on 
upper end of the tibia.  The significance of this finding was not 
known, however; a healed epiphysitis was suspected.  In November 
1956, the Veteran was again seen for bilateral knee pain.  On 
this occasion, he gave a history of bilateral knee pain since age 
12, after falling out of a truck and being dragged for half a 
mile.  In December 1956, the Veteran was separated from active 
military service due to physical disability resulting from a 
fatigue fracture of the left femur.  On service separation 
examination in November 1956, no disability of the bilateral 
knees was noted.  

A May 1988 X-ray of the Veteran's bilateral knees was within 
normal limits.  A June 1988 X-ray, however, displayed 
osteoarthritic changes, according to the examiner.  
Osteoarthritis of the bilateral knees was diagnosed at that time.  

A VA medical examination was afforded the Veteran in October 
2003.  His claims file was reviewed in conjunction with the 
examination.  He reported bilateral knee pain, without specific 
injury, beginning during military service.  After examining the 
Veteran and reviewing the claims file, the examiner determined 
any current left knee disorder was unrelated to his Ehlers-Danlos 
disease.  The examiner did not offer an opinion regarding any 
current right knee disability.  

A VA examination was afforded the Veteran in October 2008.  A VA 
physician both examined the Veteran and reviewed his claims file.  
The Veteran reported onset of bilateral knee pain during military 
service.  Evaluation of the Veteran's knees by the examiner 
yielded a diagnosis of bilateral degenerative joint disease, 
severe.  After reviewing the Veteran's medical history, however, 
the examiner found no evidence of onset of this disability during 
military service or within a year thereafter.  This opinion was 
based in part on the fact that no injuries to the Veteran's knees 
were reported during military service.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for bilateral knee disabilities.  As an initial 
matter, the Board finds that because the Veteran's knees were 
within normal limits on initial examination for service entrance 
in February 1956, and evidence sufficient to establish a pre-
existing disease or injury of the knees has not been presented, 
the presumption of soundness attaches in the present case.  
Although a bilateral knee injury at age 12 was reported by the 
Veteran in November 1956, the contemporaneous evidence of the 
time does not reflect any permanent residuals of such an injury; 
therefore, the Board must conclude this injury was acute and 
transitory, without residuals at the time of examination and 
acceptance into military service.  

Although the Veteran did complain of bilateral knee pain during 
military service, initial examination of the knees at that time 
was negative for any objective findings.  Admittedly, a June 1956 
X-ray indicated an area of sclerosis on upper end of the left 
tibia; however, the significance of this finding was not known 
and a healed epiphysitis was suspected.  Subsequent examination 
of the Veteran's knees on service separation in November 1956 was 
negative for any abnormality, and the Veteran did not report or 
seek treatment for a disability of either knee for many years 
following service.  The first diagnosis of a bilateral knee 
disability dates to approximately 1988, when osteoarthritic 
changes were confirmed on X-ray.  This represents a gap of over 
30 years after service separation.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming the Board's denial of service connection 
where a veteran failed to account for a lengthy time period 
between service and initial symptoms of disability).  
Additionally, when the Veteran was afforded VA examinations in 
October 2003 and again in October 2008 to determine the etiology 
of his current osteoarthritis of the knees, VA examiners found it 
less likely than not that the Veteran's current knee disorders 
were related to military service, or had their onset within a 
year of service separation.  In the absence of competent evidence 
to the contrary, service connection for bilateral knee 
disabilities must be denied.  

The Veteran himself alleges a bilateral knee disability began 
during military service.  As a layperson, however, the Veteran is 
not capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, such as arthritis are complex disorders which 
require specialized training for a determination as to diagnosis 
and causation, and they are therefore not susceptible of lay 
opinions on etiology, and the Veteran's statements therein cannot 
be accepted as competent medical evidence.  

In conclusion, service connection for bilateral knee disabilities 
must be denied, as the Veteran's current degenerative joint 
disease of the knees did not manifest during military service or 
within a year thereafter.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

c.  Left femur and right pubis fracture

The Veteran seeks service connection for residuals of a fracture 
of the left femur, and of the right pubis.  The general criteria 
for the award of service connection have already been noted 
above.  

According to his February 1956 service entrance examination, no 
diagnosis or history of orthopedic disabilities of the left femur 
or right pubis was noted at that time.  In June 1956, however, 
the Veteran reported recent onset of thigh pain following 
marching.  Shortly thereafter, he described his pain as severe, 
and he was afforded an orthopedic examination.  X-rays of the 
right pubis revealed an area of calcification, suggestive of a 
healing fracture.  X-rays of the left femur revealed an area of 
cortical roughening across the distal femoral shaft.  The 
impression was of subperiosteal and periosteal new bone 
formation, possibly indicative of a response to an infection.  On 
further treatment and evaluation, however, the impression of his 
left femur was changed to that of a simple fatigue fracture of 
the left femur, without artery or nerve involvement.  This 
disorder was found to exist prior to enlistment.  Subsequent 
response to treatment was found inadequate, and the Veteran was 
separated from service on a medical basis in December 1956.  

A VA examination was afforded the Veteran in October 2008.  A VA 
physician both examined the Veteran and reviewed his claims file.  
Regarding his fracture of the left femur and pelvis during 
military service, this disability was noted to have its onset 
without definite injury, and did not require surgery or 
ambulatory aids.  Some daily soreness related to this disability 
was reported by the Veteran.  However, he was without swelling or 
notable functional impairment of the left thigh and/or right 
pubic region.  Current X-rays of the left femur and right pubis 
were without evidence of fracture.  After examination of the 
Veteran and review of the claims file, including the service 
treatment records, the examiner, a VA physician, determined the 
Veteran's left femur and right pubis disabilities were at least 
as likely as not related to military service, as they first 
manifested at that time.  

After considering the totality of the record, the Board finds 
service connection for residuals of fractures of the left femur 
and right pubis is warranted, as these disabilities had their 
onset during military service, and a nexus has been established 
by the competent evidence of record between these in-service 
injuries and the current disabilities claimed.  The Board notes 
that at the time of his initial in-service treatment for his left 
femur fracture in 1956, this disorder was found to have existed 
prior to service.  The Board also notes, however, that his 
February 1956 service entrance examination was negative for any 
such disability, and it did not manifest until after several 
months of rigorous military training.  Additionally, the medical 
record at the time does not give an adequate rationale 
establishing the clear and unmistakable evidence needed to rebut 
the presumption of soundness.  Thus, the Board does not find the 
presumption rebutted, and the Veteran is assumed to have been 
without orthopedic disability of the left femur or right pubis at 
the time of service entrance.  In light of this evidence, service 
connection is granted for residuals of a left femur fracture and 
residuals of a right pubis fracture.  

d.  Psychiatric disability

The Veteran seeks service connection for a psychiatric 
disability.  The general criteria for the award of service 
connection have already been noted above.  

According to his February 1956 service entrance examination, no 
diagnosis or history of a psychiatric disability was noted at 
that time.  On his concurrent report of medical history, he 
denied any prior depression, excessive worry, or nervous trouble 
of any sort.  An October 1956 sick call treatment record noted a 
complaint of nervousness, but was otherwise without a diagnosis 
of a psychiatric disability.  In December 1956, the Veteran was 
separated from active military service due to physical disability 
resulting from a fatigue fracture of the left femur.  On service 
separation examination in November 1956, no psychiatric 
disability was noted.  

A general medical examination was afforded the Veteran on 
admission to a private hospital in October 1973.  He reported 
general malaise, back pain, and gastrointestinal upset, with 
vomiting.  No psychiatric disability was noted at that time.  The 
Veteran was afforded hospitalization at a private facility in May 
1978 following a drinking binge.  A history of alcoholism was 
noted, as was a prior history of hospitalization in May 1976 for 
depression.  On entrance, he reported various physical 
complaints.  The impression was of a passive-aggressive 
personality and a history of chronic drug and alcohol abuse.  He 
was again hospitalized in August 1978.  He was noted to be 
depressed, with suicidal thoughts.  Depressive neurosis, 
complicated by anxiety, was diagnosed.  In 1981, the Veteran was 
hospitalized for depression and other psychiatric symptoms.  He 
was noted to have depression and a schizoid personality.  
Schizoaffective disorder was diagnosed by the Veteran's private 
physician in 1988.  Thereafter, the Veteran sought intermittent 
private and VA treatment for anxiety, depression, and other 
psychiatric complaints.  

A VA psychiatric examination was afforded the Veteran in October 
2003.  He reported a longstanding history of depression and 
anxiety.  In the Veteran's service treatment records, the 
examiner noted the complaint of nervousness dated in October 
1956.  After reviewing the claims file and interviewing the 
Veteran, the examiner found no indication of onset of a 
psychiatric disability during military service.  Therefore, it 
was less likely than not that the Veteran's current depressive 
disorder was related to military service.  

Another VA examination was afforded the Veteran in October 2008.  
A VA physician both examined the Veteran and reviewed his claims 
file.  The October 1956 in-service complaint of nervousness was 
noted by the examiner.  After evaluating the Veteran and 
reviewing the claims file, the examiner determined a current 
diagnosis of depressive disorder was warranted.  The examiner 
also concluded, however, that it was less likely than not this 
current disability was related to military service, as the record 
did not reflect onset of a psychiatric during military service.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a psychiatric disability, as such a disorder did 
not manifest during active military service.  As noted above, the 
Veteran complained of nervousness during military service, but a 
psychiatric disorder was not diagnosed at that time.  
Additionally, his service separation examination was negative for 
a psychiatric disorder.  Following service, the Veteran was not 
diagnosed as having and did not seek treatment for a psychiatric 
disorder until approximately 1976, 20 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
the Board's denial of service connection where a veteran failed 
to account for a lengthy time period between service and initial 
symptoms of disability).  Finally, when the Veteran was afforded 
VA examinations in October 2003 and again in October 2008 to 
determine the etiology of his current depressive disorder, a VA 
examiner found it less likely than not that the Veteran's current 
disorder was related to military service.  In the absence of 
competent evidence to the contrary, service connection for a 
psychiatric disability must be denied.  Additionally, while the 
Veteran has been diagnosed at one point as having a psychoses 
(schizoaffective disorder), as defined at 38 C.F.R. § 3.384, this 
diagnosis was rendered in 1988, more than 30 years after service 
separation, and has not been shown by the competent medical 
evidence to have its onset during military service or within a 
year thereafter.  

The Veteran has himself asserted his current psychiatric symptoms 
have existed since military service.  He has not, however, 
adequately explained the lengthy gap between his military service 
separation and his first diagnosis of a psychiatric disability in 
approximately 1976.  Additionally, the Board notes that although 
the Veteran sought medical care for a variety of medical 
complaints prior to 1976, he did not report psychiatric symptoms 
on those occasions.  Thus, the Board does not find his assertions 
regarding the continuity of his symptomatology to be credible.  

The Veteran has also asserted his current depressive disorder had 
its onset during military service.  A June 2001 statement was 
received in 2001 from a layperson, J.H.G., who claimed to have 
know the Veteran since 1955.  He stated the Veteran served in the 
military "during World War II" and seemed to experience some 
sort of psychiatric disability therein.  As laypersons, however, 
the Veteran and his friend are not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Psychiatric disorders, 
however, are complex disorders which require specialized training 
for a determination as to diagnosis and causation, and they are 
therefore not susceptible of lay opinions on etiology, and the 
lay statements therein cannot be accepted as competent medical 
evidence.  Additionally, the statement from J.H.G. is of limited 
probative value where it misstates the time period of the 
Veteran's service, raising into question the accuracy of the 
remainder of the statement.  

In conclusion, service connection for a psychiatric disability 
must be denied as onset of such a disorder during military 
service or within a year thereafter has not been demonstrated.  
As a preponderance of the evidence is against the award of 
service connection, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

e.  Right foot

The Veteran seeks service connection for a disability of the 
right foot.  The general criteria for the award of service 
connection have already been noted above.  

According to his February 1956 service entrance examination, a 
diagnosis of pes planus, 2nd degrees, of the feet was noted at 
that time.  On his concurrent report of medical history, he 
denied any prior foot trouble or bone or joint pain.  In December 
1956, the Veteran was separated from active military service due 
to physical disability resulting from a fatigue fracture of the 
left femur.  On service separation examination in November 1956, 
no disability of the right foot was noted.  

Following military service, the Veteran sought treatment for a 
variety of physical disabilities on a regular basis beginning in 
the early 1970s.  He did not, however, report complaints of the 
right foot until approximately 2000, when he sought service 
connection for an unspecified foot disorder.  

A VA examination was afforded the Veteran in October 2008.  A VA 
physician both examined the Veteran and reviewed his claims file.  
On physical examination, the Veteran was without significant 
findings of the right foot, and he denied any current right foot 
disability.  

After considering the totality of the record, the Board finds 
service connection for a right foot disability is not warranted.  
According to the most recent VA examination of record, dated in 
October 2008, the Veteran does not have a current disability of 
the right foot.  Additionally, the recent VA and private medical 
records received by VA do not reflect a current disability of the 
right foot.  Central to any service connection claim is a current 
diagnosis of the claimed disorder.  Absent proof of the existence 
of the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board recognizes that the Court has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Where, however, as here, the 
overall evidence of record fails to support a diagnosis of the 
claimed condition at any time during the claim, that holding 
would not be applicable.  Even assuming a current right foot 
disorder were to be established, the Veteran's service treatment 
records are negative for any diagnosis of a right foot disease or 
injury, and he did not complain of or seek treatment for a right 
foot disability for many years after military service.  In light 
of these facts, service connection for a right foot disability is 
not warranted.  

The Veteran himself alleges he has a current right foot 
disability resulting from an in-service disease or injury.  As a 
laypersons, however, the Veteran is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Orthopedic disorders, however, are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not susceptible 
of lay opinions on etiology, and the Veteran's statements therein 
cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a right foot disability, as a 
current disability of the right foot has not been established by 
the competent evidence.  As a preponderance of the evidence is 
against the award of service connection, the benefit-of-the-doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  





ORDER

Entitlement to service connection for Ehlers-Danlos disease is 
denied.  

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for residuals of a left femur 
fracture is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.  

Entitlement to service connection for residuals of a right pubis 
fracture is granted, subject to the statutes and regulations 
applicable to the payment of monetary benefits.  

Entitlement to service connection for a psychiatric disability is 
denied.  

Entitlement to service connection for a right foot disability is 
denied.  


REMAND

The Veteran seeks service connection for a left foot disability.  
In August 1957, the Veteran filed a service connection claim for 
a left foot fracture, claimed as secondary to a hike.  He 
asserted he was hospitalized several months during service for 
this disability.  This claim was denied, however, due to the 
Veteran's failure to report for examination.  On VA examination 
in October 2008, the Veteran again reported that he fractured his 
left foot while hiking during military service.  Based on this 
information, a VA examiner determined that the Veteran's current 
left foot disability, arthralgia and a healed fracture of the 
second metatarsal of the left foot, was related to his in-service 
injury.  The Board notes, however, that the Veteran's service 
treatment records are negative for any diagnosis of or treatment 
for a left foot fracture.  Because the Veteran's claimed in-
service injury is not established within the record, the Board 
concludes clarification is required regarding the basis of the 
examiner's opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the 
examiner who conducted the October 2008 VA 
podiatry examination.  If that examiner is 
not available, forward the claims file to an 
expert in podiatric disorders.  After 
reviewing the claims file, the examiner is 
asked to identify the service treatment 
record or other source of the medical history 
of an in-service left foot fracture, as noted 
within the October 2008 examination report.  
If the source of this history was the 
Veteran's own report, the examiner should so 
state for the record.  After reviewing the 
service treatment records, the examiner 
should state whether, within these records 
themselves, a left foot disease or injury is 
noted.  If so, the examiner is requested to 
state whether it is at least as likely as not 
any current disability of the left foot is 
due to or the result of the in-service 
disease or injury.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


